DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, 8, 12-13, 15-20, 22-23, and 26 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding claims 1-2, 3, 5-6, 8, 17-20, 22-23 and 26, the prior art of record does not teach the sealing member further comprises a second retaining wall, wherein, in a direction perpendicular to the first substrate, the second retaining wall is disposed between the first sealant and the second substrate, and is in contact with the first sealant, the second retaining wall is a continuous ring of retaining wall surrounding the display area, and the elastic modulus of the material of the first sealant is greater than an elastic modulus of a material of the second retaining wall (See remarks 8/19/21).
Regarding claim 12-13, 15-16, the prior art of record does not teach wherein the first retaining wall is at least one continuous ring of retaining wall surrounding the display area, and wherein the forming the sealing member further comprises: in a direction perpendicular to the first substrate, before forming the first sealant, forming a second retaining wall on the second substrate, and then forming the first sealant on the first retaining wall or the second retaining wall to connect the first retaining wall and the second retaining wall, wherein the second retaining wall is a continuous ring of retaining wall surrounding the display area, and the elastic modulus of the material of the first sealant is greater than an elastic modulus of a material of the second retaining wall (see remarks 8/19/21.
The closest prior art of record remails JP2012-185457A
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871